 1   Kenneth M. Jones, Esq. (SBN 140358)
     Jessica E. Bradley, Esq. (SBN 250874)
 2   LIMNEXUS LLP
     707 Wilshire Boulevard, 46th Floor
 3   Los Angeles, CA 90017
     Tel: 2139559500
 4   Fax: 2139559511
     Kenneth.Jones@LimNexus.com
 5   Jessica.Bradley@LimNexus.com
 6   Attorneys for Defendant
     WALMART INC. (erroneously sued as Walmart, Inc.)
 7

 8
                   SUPERIOR COURT OF THE STATE OF CALIFORNIA
 9
                          CENTRAL DISTRICT OF CALIFORNIA
10

11   LACRETIA CULPEPPER, an                         Case No. 2:19-cv-01352-AB-MRWx
     individual,
12                                                  (Removed from the Superior Court of the
                           Plaintiff,               State of California for the County of Kern,
13                                                  Case No. BCV-18-102582)
             vs.
14                                                  STIPULATION AND
     WAL-MART, INC.; and DOES 1 to 10,
15                                                  PROTECTIVE ORDER –
                           Defendants.              CONFIDENTIAL DESIGNATIONS
16
17

18
                                                    Action Filed: October 11, 2018

19
     1.      INTRODUCTION
20
             1.1     PURPOSES AND LIMITATIONS
21
             Discovery in this action is likely to involve production of confidential,
22
     proprietary, or private information for which special protection from public
23
     disclosure and from use for any purpose other than prosecuting this litigation
24
     may be warranted. Accordingly, it is hereby stipulated by and between Plaintiff
25
     Lacretia Culpepper (“Plaintiff”) and Defendant Walmart Inc. (erroneously sued
26
     as Walmart, Inc.)(“Walmart”) (Plaintiff and Walmart are collectively referred to
27
     herein as “Parties” and singularly as “Party”), by and through their respective
28

     {01249612}                                 -1-
                   STIPULATION AND PROTECTIVE ORDER – CONFIDENTIAL DESIGNATIONS
 1   counsel of record, that in order to facilitate the exchange of information and
 2   documents which may be subject to confidentiality limitations on disclosure due
 3   to federal laws, state laws, and privacy rights, the Parties stipulate to and petition
 4   to the Court to enter the following Stipulation and Protective Order.
 5           The Parties acknowledge that this Stipulation and Protective Order does
 6   not confer blanket protections on all disclosures or responses to discovery and
 7   that the protection it affords from public disclosure and use extends only to the
 8   limited information or items that are entitled to confidential treatment under the
 9   applicable legal principles. The Parties further acknowledge, as set forth in
10   Section 13, below, that this Stipulation and Protective Order does not entitle
11   them to file Confidential information governed by Civil Local Rule 79-5 under
12   seal; Civil Local Rule 79-5 sets forth the procedures that must be followed and
13   the standards that will be applied when a Party seeks permission from the Court
14   to file material under seal.
15           1.2     GOOD CAUSE STATEMENT
16           The Parties contend that there is good cause and a particularized need for
17   this Stipulation and Protective Order to preserve the interest of confidentiality and
18   privacy of the Parties and/or potential third parties.
19           This employment matter arises out of claims for alleged wrongful
20   termination, discrimination based on disability and race, retaliation, sexual
21   harassment, and failure to reasonably accommodate. On July 9, 2013, Plaintiff was
22   hired by Walmart as an hourly Service Deli Sales Associate at Store 2951 in East
23   Lancaster, California. On May 2, 2018, Plaintiff’s employment with Walmart was
24   terminated for the stated reason of “excessive tardies and/or absences”. Walmart
25   contends that it had legitimate nondiscriminatory reason for terminating Plaintiff’s
26   employment; specifically, the “[Plaintiff] reached [the] allowed amount of
27   occurrences in a six month period” in violation of Walmart’s attendance policy.
28   Plaintiff filed this claim on October 11, 2018 and now seeks relief for lost earnings

     {01249612}                                 -2-
                   STIPULATION AND PROTECTIVE ORDER – CONFIDENTIAL DESIGNATIONS
 1   (past and future), medical expenses in the mount estimated to be no less than
 2   $200,000, relief for emotional distress (past and future) in an amount estimated to
 3   be no less than $200,000. In addition, Plaintiff seeks punitive damages, attorneys’
 4   fees and costs, statutory damages and penalties, prejudgment interest, and
 5   injunctive relief.
 6           In light of the nature of the claims and allegations in this case and the
 7   Parties’ representations that discovery in this case may involve the production of
 8   confidential records such as documents referring to or related to confidential and
 9   proprietary human resources or business information; confidential investigation
10   records, financial records of the Parties; compensation of Walmart’s current or
11   former personnel; policies, procedures or training materials of Walmart; or
12   Walmart’s organizational structure; documents from the personnel, medical or
13   workers’ compensation file of any of Walmart’s current or former employees or
14   contractors; and documents relating to the medical or health information of any
15   of Walmart’s current or former employees or contractors.
16           There is a substantial risk of irreparable harm that will result in the
17   disclosure and production of such documents during the discovery process
18   including and not limited to the legitimate privacy rights of non-parties and the
19   deprivation of their due process rights.
20           Accordingly, to expedite the flow of information, to facilitate the prompt
21   resolution of disputes over confidentiality of Discovery Materials, to adequately
22   protect information the parties are entitled to keep confidential, to ensure that the
23   parties are permitted reasonable necessary uses of such material in preparation for
24   and in the conduct of trial, to address their handling at the end of the litigation, and
25   serve the ends of justice, a protective order for such information is justified in this
26   matter. It is the intent of the Parties that information will not be designated as
27   Confidential for tactical reasons and that nothing be so designated without a good
28   faith belief that it has been maintained in a confidential, non-public manner, and

     {01249612}                                -3-
                  STIPULATION AND PROTECTIVE ORDER – CONFIDENTIAL DESIGNATIONS
 1   there is good cause why it should not be part of the public record of this case.
 2   2.      DEFINITIONS
 3           2.1     “Action” means the above-entitled action: Lacretia Culpepper v.
 4   Walmart, Inc., et al., Central District of California Case No. 2:19-cv-01352-AB-
 5   MRW.
 6           2.2     “Court” means the Honorable Andre Birotte Jr., Courtroom 7B, the
 7   Honorable Michael R. Wilner, Courtroom 550 or any other judge to which this
 8   Action may be assigned, including Court staff participating in such action.
 9           2.3     “Confidential” means any Documents, Testimony, or Information,
10   which is in the possession of a Designating Party who believes in good faith that
11   such Documents, Testimony, or Information is entitled to confidential treatment
12   under applicable law.
13           2.4     “Confidential Materials” means any Documents, Testimony, or
14   Information (regardless of how it is generated, stored or maintained) or tangible
15   things that qualify for protection under Federal Rule of Civil Procedure 26(c), and
16   as defined below designated as “Confidential” pursuant to the provisions of this
17   Stipulation and Protective Order and the disclosure of which is restricted or
18   prohibited by applicable law, specifically including, but not limited to:
19                   a.    any and all Documents referring or related to confidential and
20   proprietary human resources or business information; confidential investigation
21   records, financial records of the Parties; compensation of Walmart’s current or
22   former personnel; policies, procedures or training materials of Walmart; or
23   Walmart’s organizational structure;
24                   b.    any Documents from the personnel, medical or workers’
25   compensation file of any of Walmart’s current or former employees or contractors;
26   and
27                   c.    any Documents relating to the medical or health information of
28   any of Walmart’s current or former employees or contractors.

     {01249612}                                 -4-
                   STIPULATION AND PROTECTIVE ORDER – CONFIDENTIAL DESIGNATIONS
 1                     d.    The Parties are not waiving their rights to create a new category
 2   for “Highly Confidential Materials” should the need arise. If the need arises, the
 3   Parties will meet and confer regarding modification of this Stipulation and
 4   Protective Order to include such a category.
 5             2.5     “Designating Party” means the Party that designates Materials, as
 6   defined below, as “Confidential”.
 7             2.6     “Disclose” or “Disclosed” or “Disclosure” or “Discovery Material”
 8   means to reveal, divulge, give, or make available Materials, or any part thereof, or
 9   any information contained therein.
10             2.7     “Documents” means (i) any “Writing,” “Original,” and “Duplicate”
11   as those terms are defined by Federal Rules of Evidence 1001, which have been
12   produced in discovery in this Action by any person or entity, and (ii) any copies,
13   reproductions, or summaries of all or any part of the foregoing.
14             2.8     “Information” means the content of Documents or Testimony.
15             2.9     “Materials” means Documents, Testimony and Information
16   collectively.
17             2.10 “Producing Party” means the Party producing the Materials.
18             2.11 “Receiving Party” means the Party receiving the Materials.
19             2.12 “Non-Party” means any natural person, partnership, corporation,
20   association, or other legal entity not named as a Party to this action.
21             2.13 “Testimony” means all depositions, declarations, or other testimony
22   taken or used in this Action.
23             2.14 “Challenging Party” means a Party or Non-Party that cahllenges the
24   designation of information or items under this Stipulation and Protective Order.
25             2.15 “Counsel” means outside Counsel of Record (as well as their support
26   staff).
27             2.16 “Expert” means a person with specialized knowledge or experience in
28   a matter pertinent to the litigation who has been retained by a Party or its counsel

     {01249612}                                   -5-
                     STIPULATION AND PROTECTIVE ORDER – CONFIDENTIAL DESIGNATIONS
 1   to serve as an expert witness or as a consultant in this Action.
 2           2.17 “Party” means any Party to this Action, including all of its officers,
 3   directors, employees, consultants, retained Experts, and Outside Counsel of Record
 4   (and their support staffs).
 5           2.18 “Protected Material” means any Disclosure or Discovery Material that
 6   is designated as “Confidential”.
 7

 8   3.      SCOPE
 9           The Protections conferred by this Stipulation and Protective Order cover not
10   only Confidential Materials (as defined above), but also (1) any information copied
11   or extracted from Confidential Materials; (2) all copies, excerpts, summaries, or
12   compilations of Confidential Materials; and (3) any Testimony, conversations, or
13   presentations by Parties or their counsel that might reveal Confidential Materials.
14

15   4.      DURATION
16           Even after final disposition of this litigation, the confidentiality obligations
17   imposed by this Stipulation and Protective Order will remain in effect until a
18   Designated Party agrees otherwise in writing or a court order otherwise directs.
19   Final disposition will be deemed to be the later of (1) dismissal of all claims and
20   defenses in this Action, with or without prejudice; and (2) final judgment herein
21   after the completion and exhaustion of all appeals, rehearings, remands, trials, or
22   reviews of this Action, including the time limits for filing of any motions or
23   applications for extensions of time pursuant to applicable law.
24

25   5.      DESIGNATING PROTECTED MATERIAL
26           5.1     Exercise of Restraint and Care in Designating Material for
27   Protection. The Designating Party shall have the right to designate as
28   “Confidential Material” only the non-public Materials that the Designating Party

     {01249612}                                 -6-
                   STIPULATION AND PROTECTIVE ORDER – CONFIDENTIAL DESIGNATIONS
 1   in good faith believes would create a substantial risk of serious financial or other
 2   injury, if Disclosed to another Party or Non-Party, and that such risk cannot be
 3   avoided by less restrictive means.
 4           Mass,     indiscriminate,   or   routinized   designations   are   prohibited.
 5   Designations that are shown to be clearly unjustified or that have been made for
 6   an improper purpose (e.g., to unnecessarily encumber the case development
 7   process or to impose unnecessary expenses and burdens on other parties) may
 8   expose the Designating Party to sanctions.
 9           If it comes to a Designating Party’s attention that information or items that
10   it designated for protection does not qualify for protection, that Designating Party
11   must promptly notify all other Parties that it is withdrawing the inapplicable
12   designation.
13           The entry of this Stipulation and Protective Order does not alter, waive,
14   modify, or abridge any right, privilege, or protection otherwise available to any
15   Party with respect to the discovery of matters, including but not limited to any
16   Party’s right to assert the attorney-client privilege, the attorney work product
17   doctrine, or other privileges, or any Party’s right to contest any such assertion.
18           5.2     Manner and Timing of Designations.            Any Materials to be
19   designated as “Confidential” should be clearly so designated before the Materials
20   are disclosed or produced. The Parties may agree that a case name and number are
21   to be part of the “Confidential”.        The “Confidential” designation should not
22   obscure or interfere with the legibility of the designated Information.
23           A Party or Non-Party that makes original documents available for
24   inspection need not designate them for protection until after the inspecting Party
25   has indicated which documents it would like copied and produced. During the
26   inspection and before the designation, all of the material made available for
27   inspection will be deemed “CONFIDENTIAL.” After the inspecting Party has
28   identified the documents it wants copied and produced, the Producing Party must

     {01249612}                                 -7-
                   STIPULATION AND PROTECTIVE ORDER – CONFIDENTIAL DESIGNATIONS
 1   determine which documents, or portions thereof, qualify for protection under this
 2   Stipulation and Protective Order.
 3                  a.    For Documents (apart from transcripts of depositions or other
 4   pretrial or trial proceedings), the Designating Party must affix the legend
 5   “Confidential” on each page of any Document containing such designated
 6   material.
 7                  b.    For Testimony given in depositions the Designating Party may
 8   either:
 9                        i.    identify on the record, before the close of the deposition,
10   all “Confidential” Testimony, by specifying all portions of the Testimony that
11   qualify as “Confidential”; or
12                        ii.   identify all Confidential Testimony at the deposition as
13   “Confidential” within 30 days following receipt of the deposition transcript. In
14   circumstances where portions of the deposition Testimony are designated for
15   protection, the transcript pages containing “Confidential” Information may be
16   separately bound by the court reporter, who must affix to the top of each page the
17   legend “Confidential”, as instructed by the Designating Party.
18                  c.    For Information produced in some form other than Documents,
19   and for any other tangible items, including, without limitation, compact discs or
20   DVDs, the Designating Party must affix in a prominent place on the exterior of
21   the container or containers in which the Information or item is stored the legend
22   “Confidential”. If only portions of the Information or item warrant protection, the
23   Designating Party, to the extent practicable, shall identify the “Confidential”
24   portions.
25                  d.    Any party designating any Confidential Information as
26   Confidential may expressly waive such designation at any time after such
27   designation is made, but such express waiver shall survive through the completion
28   of this action. For purposes of this Protective Order, this action shall be considered

     {01249612}                                -8-
                  STIPULATION AND PROTECTIVE ORDER – CONFIDENTIAL DESIGNATIONS
 1   “completed” upon entry of a dismissal with prejudice of the entire action or upon
 2   ten days following the entry of judgment that has become final and non-appealable,
 3   or from which all appeals have been exhausted.
 4           5.3     Inadvertent Failures to Designate. If Materials subject to a claim of
 5   privilege or confidentiality, including, but not limited to, the attorney-client
 6   privilege or the attorney work product doctrine (“Protected Materials”), is
 7   inadvertently disclosed or produced to another Party, such disclosure shall in no
 8   way prejudice or constitute a waiver of, or estoppel as to, any such claim of
 9   privilege or confidentiality, or evidentiary protection, to which the Producing
10   Party or other person would otherwise be entitled.
11                   a.    If a claim of inadvertent disclosure is made by a Producing
12   Party or other person, pursuant to this paragraph, with respect to such Materials
13   then in the custody of a Receiving Party, the Receiving Party shall immediately,
14   but in no event later than twenty (20) days of notice by the Producing Party or
15   other person, (1) sequester and return or destroy all copies of such Protected
16   Materials, along with any notes, abstracts or compilations of the content thereof;
17   and (2) provide the Producing Party or other person written confirmation of the
18   actions taken by the Receiving Party under this paragraph to sequester, destroy or
19   return the Protected Materials. To the extent that a Protected Materials has been
20   loaded into a litigation review database under the control of the Receiving Party,
21   the Receiving Party shall have all electronic copies of the Protected Materials
22   extracted from the database. Where such Protected Materials cannot be destroyed
23   or separated, they shall not be reviewed, disclosed, or otherwise used by the
24   Receiving Party.
25                   b.    If, during the course of this litigation, a Receiving Party
26   determines that any Materials produced is or may reasonably be subject to a legally
27   recognizable privilege or evidentiary protection, the Receiving Party shall:
28                         i.    Refrain from reading the Protected Materials any more

     {01249612}                                 -9-
                   STIPULATION AND PROTECTIVE ORDER – CONFIDENTIAL DESIGNATIONS
 1   closely than is necessary to ascertain that it is privileged or otherwise protected
 2   from disclosure;
 3                        ii.    Immediately notify the Producing Party in writing that it
 4   has discovered Materials believed to be privileged or otherwise protected;
 5                        iii.   Specifically identify the Protected Materials by Bates
 6   number or hash value; and
 7                        iv.    Immediately, but in no event more than twenty (20) days
 8   of discovery by the Receiving Party, sequester and return or destroy all copies of
 9   such Protected Materials, along with any notes, abstracts or compilations of the
10   content thereof, and provide written confirmation thereof to the Producing Party.
11   To the extent that a Protected Materials has been loaded into a litigation review
12   database under the control of the Receiving Party, the Receiving Party shall have
13   all electronic copies of the Protected Materials extracted from the database. Where
14   such Protected Materials cannot be destroyed or separated, they shall not be
15   reviewed, disclosed, or otherwise used by the Receiving Party. Notwithstanding,
16   the Receiving Party is under no obligation to search or review the Producing
17   Party’s Documents to identify potentially privileged or work product Protected
18   Materials.
19                   c.   Having complied with the obligations delineated herein, the
20   Party returning Protected Materials may then move the Court for an order
21   compelling production of the Protected Materials, but that motion shall not use or
22   disclose the privileged Materials or assert as a ground for entering such an order
23   the fact or circumstances of the inadvertent production and may not argue that the
24   claiming Party waived the privileged or otherwise protected nature of the Materials
25   by its production thereof. The Receiving Party is prohibited and estopped from
26   arguing that:
27                        i.     the disclosure or production of the Protected Documents
28   acts as a waiver of an applicable privilege or evidentiary protection;

     {01249612}                               - 10 -
                  STIPULATION AND PROTECTIVE ORDER – CONFIDENTIAL DESIGNATIONS
 1                        ii.      the disclosure of the Protected Documents was not
 2   inadvertent;
 3                        iii.     the Producing Party did not take reasonable steps to
 4   prevent the disclosure of the Protected Documents; or
 5                        iv.      the Producing Party failed to take reasonable or timely
 6   steps to rectify the error.
 7   Such Materials may not be used or disclosed unless it is first adjudicated as non-
 8   privileged or non-confidential. The Party seeking to compel production may not
 9   use the privileged or otherwise protected Materials to obtain an in camera review,
10   but may only use relevant, lawfully obtained, non-privileged or otherwise non-
11   protected Materials.
12                  d.    The failure of a Party to return and/or destroy Protected
13   Materials subject to a claim of privilege or confidentiality, including, but not
14   limited to, the attorney-client privilege or the attorney work product doctrine,
15   inadvertently disclosed or produced shall be deemed a material breach of this
16   Stipulation and Order and no remedy at law will provide adequate relief. In
17   addition to the Disclosing Party’s rights to damages and any other rights it may
18   have, the Disclosing Party may demand specific performance of this Stipulation
19   and Order, and is entitled to ex parte injunctive relief prohibiting the disclosure of
20   such Protected Materials and for the return of such Protected Materials, including
21   any copies disseminated to third parties, when a Party fails to comply with this
22   paragraph. No bond or other form of security need be posted or delivered as part
23   of or as a condition to such relief. To the extent permitted by applicable law, the
24   Party failing to return Protected Materials subject to a claim of privilege hereby
25   irrevocably waives any defense that it might have on the adequacy of a remedy at
26   law which might be asserted as a bar to the remedy of specific performance or
27   injunctive relief.
28                  e.    If timely corrected, an inadvertent failure to designate qualified

     {01249612}                               - 11 -
                  STIPULATION AND PROTECTIVE ORDER – CONFIDENTIAL DESIGNATIONS
 1   information or items does not, standing alone, waive the Designating Party’s right
 2   to secure protection under this Stipulation and Protective Order for such material.
 3   Upon timely correction of a designation, the Receiving party must make
 4   reasonable efforts to assure that the material is treated in accordance with the
 5   provisions of this Stipulation and Protective Order.
 6   6.      CHALLENGING CONFIDENTIALITY DESIGNATIONS
 7           6.1     Timing of Challenges. Any Party or Non-Party may challenge a
 8   designation of confidentiality at any time that is consistent with the Court’s
 9   Scheduling Order.
10           6.2     Meet and Confer. The Challenging Party will initiate the dispute
11   resolution process (and, if necessary, file a discovery motion) under Local Rule
12   37.1 et seq.
13           6.3     The burden of persuasion in any such challenge proceeding will be on
14   the Designating Party. Frivolous challenges, and those made for an improper
15   purpose (e.g., to harass to impose unnecessary expenses and burdens on other
16   parties) may expose the Challenging Party to sanctions. Unless the Designating
17   Party has waived or withdrawn the confidentiality designation, all parties will
18   continue to afford the material in question the level of protection to which it is
19   entitled under the Producing Party’s designation until the Court rules on this
20   Challenge.
21           Any Party to this Action may within forty-five (45) calendar days of
22   receiving material/information designated as “Confidential” notify a Designating
23   Party hereto in writing that a portion or all of the material/information designated
24   as “Confidential” is not entitled to such protection under the terms of this
25   Stipulation and Protective Order. The Parties shall first attempt, in good faith, to
26   resolve such dispute by means of informal negotiation. If such negotiation fails to
27   resolve the dispute, then, within thirty (30) calendar days following the failure of
28   such negotiations, the Party seeking to maintain such designation (i.e., the

     {01249612}                                - 12 -
                   STIPULATION AND PROTECTIVE ORDER – CONFIDENTIAL DESIGNATIONS
 1   Designating Party) shall file a motion seeking to uphold the designation of
 2   particular material/information as “Confidential”. Material/information designated
 3   as “Confidential” shall retain its “Confidential” status until such time as either the
 4   Parties expressly agree otherwise in writing or the Court orders otherwise.
 5   7.      ACCESS TO AND USE OF PROTECTED MATERIAL
 6           7.1     Basic Principals. A Receiving Party may use Protected Material that
 7   is disclosed or produced by another Party or by a Non-Party in connection with
 8   this Action only for prosecuting, defending, or attempting to settle this Action.
 9   Such Protected Material may be disclosed only to the categories of persons and
10   under the conditions described in this Stipulation and Protective Order. When the
11   Action has been terminated, a Receiving Party must comply with the provisions
12   below (FINAL DISPOSITION).
13           Protected Material must be stored and maintained by a Receiving Party at a
14   location and in a secure manner that ensures that access is limited to the persons
15   authorized under this Stipulation and Protective Order.
16           7.2     Disclosure of “Confidential Materials”. Unless otherwise ordered by
17   the court, access to and/or Disclosure of Confidential Materials shall be permitted
18   only to the following persons or entities:
19                   a.    the Court and related officials involved in this case, including
20   judges, commissioners, referees, jurors, and other Court personnel and its
21   reporters;
22                   b.    (1)   Attorneys of record in the Action and their affiliated
23   attorneys, paralegals, clerical and secretarial staff employed by such attorneys
24   who are actively involved in the Action and are not employees of any Party; (2)
25   In-house counsel to the undersigned Parties and the paralegal, clerical and
26   secretarial staff employed by such counsel. Provided, however, that each non-
27   lawyer given access to Confidential Materials shall be advised that such materials
28   are being Disclosed pursuant to, and are subject to, the terms of this Stipulation

     {01249612}                                - 13 -
                   STIPULATION AND PROTECTIVE ORDER – CONFIDENTIAL DESIGNATIONS
 1   and Protective Order and that they may not be Disclosed other than pursuant to its
 2   terms;
 3                  c.    those officers, directors, partners, members, employees and
 4   agents of all non-designating Parties that counsel for such Parties deems necessary
 5   to aid counsel in the prosecution and defense of this Action; provided, however,
 6   that prior to the Disclosure of Confidential Materials to any such officer, director,
 7   partner, member, employee or agent, counsel for the Party making the Disclosure
 8   shall deliver a copy of this Stipulation and Protective Order to such person, shall
 9   explain that such person is bound to follow the terms of such Order, and shall
10   secure the signature of such person on a statement in the “Acknowledgment and
11   Agreement to Be Bound” attached hereto as Exhibit A;
12                  d.    court reporters in this Action (whether at depositions, hearings,
13   or any other proceeding);
14                  e.    any deposition, trial, or hearing witness in the Action who
15   previously has had access to the Confidential Materials, or who is currently or was
16   previously an officer, director, partner, member, employee or agent of an entity
17   that has had access to the Confidential Materials;
18                  f.    any deposition or non-trial hearing witness in the Action who
19   previously did not have access to the Confidential Materials; provided, however,
20   that each such witness given access to Confidential Materials shall be advised that
21   such materials are being Disclosed pursuant to, and are subject to, the terms of this
22   Stipulation and Protective Order and that they may not be Disclosed other than
23   pursuant to its terms;
24                  g.    mock jury participants, provided, however, that prior to the
25   Disclosure of Confidential Materials to any such mock jury participant, counsel
26   for the Party making the Disclosure shall deliver a copy of this Stipulation and
27   Protective Order to such person, shall explain that such person is bound to follow
28   the terms of such Order, and shall secure the signature of such person on a

     {01249612}                               - 14 -
                  STIPULATION AND PROTECTIVE ORDER – CONFIDENTIAL DESIGNATIONS
 1   statement in the “Acknowledgement and Agreement to Be Bound” attached hereto
 2   as Exhibit A.
 3                   h.    outside Experts or Expert consultants consulted by the
 4   undersigned Parties or their counsel in connection with the Action, whether or not
 5   retained to testify at any oral hearing; provided, however, that prior to the
 6   Disclosure of Confidential Materials to any such Expert or Expert consultant,
 7   counsel for the Party making the Disclosure shall deliver a copy of this Stipulation
 8   and Protective Order to such person, shall explain its terms to such person, and
 9   shall secure the signature of such person on a statement in the ”Acknowledgment
10   and Agreement to Be Bound” attached hereto as Exhibit A. It shall be the
11   obligation of counsel, upon learning of any breach or threatened breach of this
12   Stipulation and Protective Order by any such Expert or Expert consultant, to
13   promptly notify counsel for the Designating Party of such breach or threatened
14   breach; and
15                   i.    any other person or entity that the Designating Party agrees to
16   in writing;
17                   j.    any document service retained by counsel for the parties for
18   the limited purposes of photocopying or imaging documents or evidence or to
19   prepare demonstrative or other exhibits for deposition, trial or other court
20   proceedings; and
21                   k.     any other persons the Court, after notice, may designate upon
22   such terms as the Court finds proper and solely for use in connection with this
23   Action.
24   8.      PROTECTED           MATERIAL         SUBPOENAED          OR     ORDERED
25           PRODUCED IN OTHER LITIGATION
26           If a Party is served with a subpoena or a court order issued in other
27   litigation that compels disclosure of any information or items designated in this
28   Action as “CONFIDENTIAL,” that Party must:

     {01249612}                                - 15 -
                   STIPULATION AND PROTECTIVE ORDER – CONFIDENTIAL DESIGNATIONS
 1                  a.    promptly notify in writing the Designating Party. Such
 2   notification shall include a copy of the subpoena or court order unless prohibited
 3   by law;
 4                  b.    promptly notify in writing the party who caused the subpoena
 5   or order to issue in the other litigation that some or all of the material covered by
 6   the subpoena or order is subject to this Protective Order. Such notification shall
 7   include a copy of this Protective Order; and
 8                  c.    cooperate with respect to all reasonable procedures sought to be
 9   pursued by the Designating Party whose Protected Material may be affected.
10           If the Designating Party timely seeks a protective order, the Party served
11   with the subpoena or court order shall not produce any information designated in
12   this action as “CONFIDENTIAL” before a determination by the court from which
13   the subpoena or order issued, unless the Party has obtained the Designating Party’s
14   permission, or unless otherwise required by the law or court order. The
15   Designating Party shall bear the burden and expense of seeking protection in that
16   court of its confidential material and nothing in these provisions should be
17   construed as authorizing or encouraging a Receiving Party in this Action to
18   disobey a lawful directive from another court.
19   9.      A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
20           PRODUCED IN THIS LITIGATION
21                  a.    The terms of this Order are applicable to information produced
22   by a Non-Party in this Action and designated as “CONFIDENTIAL”. Such
23   information produced by Non-Parties in connection with this litigation is protected
24   by the remedies and relief provided by this Order. Nothing in these provisions
25   should be construed as prohibiting a Non-Party from seeking additional
26   protections.
27                  b.    In the event that a Party is required, by a valid discovery
28   request, to produce a Non-Party’s confidential information in its possession, and

     {01249612}                               - 16 -
                  STIPULATION AND PROTECTIVE ORDER – CONFIDENTIAL DESIGNATIONS
 1   the Party is subject to an agreement with the Non-Party not to produce the Non-
 2   Party’s confidential information, then the Party shall:
 3                        i.     promptly notify in writing the Requesting Party and the
 4   Non-Party that some or all of the information requested is subject to a
 5   confidentiality agreement with a Non-Party;
 6                        ii.    promptly provide the Non-Party with a copy of the
 7   Protective Order in this Action, the relevant discovery request(s), and a reasonably
 8   specific description of the information requested; and
 9                        iii.   make the information requested available for inspection
10   by the Non-Party, if requested.
11                  c.    If a Non-Party represented by counsel fails to commence
12   the process called for by Local Rules 45-1 and 37-1, et seq. within 14 days of
13   receiving the notice and accompanying information or fails contemporaneously to
14   notify the Receiving Party that it has done so, the Receiving Party may produce the
15   Non-Party’s confidential information responsive to the discovery request. If an
16   unrepresented Non-Party fails to seek a protective order from this court within 14
17   days of receiving the notice and accompanying information, the Receiving Party
18   may produce the Non-Party’s confidential information responsive to the discovery
19   request. If the Non-Party timely seeks a protective order, the Receiving Party shall
20   not produce any information in its possession or control that is subject to the
21   confidentiality agreement with the Non-Party before a determination by the court
22   unless otherwise required by the law or court order. Absent a court order to the
23   contrary, the Non-Party shall bear the burden and expense of seeking protection in
24   this court of its Protected Material.
25   10.     UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
26           If a Receiving Party learns that, by inadvertence or otherwise, it has
27   disclosed Protected Material to any person or in any circumstance not authorized
28   under this Protective Order, the Receiving Party must immediately (a) notify in

     {01249612}                               - 17 -
                  STIPULATION AND PROTECTIVE ORDER – CONFIDENTIAL DESIGNATIONS
 1   writing the Designating Party of the unauthorized disclosures, (b) use its best
 2   efforts to retrieve all unauthorized copies of the Protected Material, (c) inform the
 3   person or persons to whom unauthorized disclosures were made of all the terms of
 4   this Order, and (d) request such person or persons to execute the
 5   “Acknowledgment and Agreement to Be Bound” (Exhibit A).
 6   11.     INADVERTENT PRODUCTION OF PRIVILEGED OR
 7           OTHERWISE PROTECTED MATERIAL
 8           When a Producing Party gives notice to Receiving Parties that certain
 9   inadvertently produced material is subject to a claim of privilege or other
10   protection, the obligations of the Receiving Parties are those set forth in Federal
11   Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
12   whatever procedure may be established in an e-discovery order that provides for
13   production without prior privilege review. Pursuant to Federal Rule of Evidence
14   502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure
15   of a communication or information covered by the attorney-client privilege or
16   work product protection, the parties may incorporate their agreement into this
17   Protective Order.
18   12.     FINAL DISPOSITION
19           After the final disposition of this Action, upon written request made within
20   thirty (30) days after the settlement or other termination of the Action, the
21   undersigned Parties shall have thirty (30) days to either (a) promptly return to
22   counsel for each Designating Party all Confidential Materials, and all copies
23   thereof (except that counsel for each Party may maintain in its files, in continuing
24   compliance with the terms of this Stipulation and Protective Order, all work
25   product, and one copy of each item marked as Confidential for purposes of
26   upholding counsel’s obligations owed to clients to maintain and preserve a
27   complete client file, (b) agree with counsel for the Designating Party upon
28   appropriate methods and certification of destruction or other disposition of such

     {01249612}                               - 18 -
                  STIPULATION AND PROTECTIVE ORDER – CONFIDENTIAL DESIGNATIONS
 1   materials, or (c) as to any Materials not addressed by sub-paragraphs (a) and (b),
 2   file a motion seeking a Court order regarding proper preservation of such
 3   Materials. To the extent permitted by law the Court shall retain continuing
 4   jurisdiction to review and rule upon the motion referred to in sub-paragraph (c)
 5   herein.
 6   13.     FILING PROTECTED MATERIAL.
 7           A Party that seeks to file under seal any Protected Material must comply
 8   with Civil Local Rule 79-5 and with any pertinent orders of the assigned District
 9   Judge and Magistrate Judge. Protected Material may only be filed under seal
10   pursuant to a court order authorizing the sealing of the specific Protected Material
11   at issue. If a Party’s request to file Protected Material under seal is denied by the
12   court, then the Receiving Party may file the information in the public record unless
13   otherwise instructed by the court.
14           Where any Confidential Materials, or Information derived therefrom, is
15   included in any motion or other proceeding governed by Civil Local Rule 79-5, the
16   Parties and any involved Non-Party shall follow those rules. The Parties agree to
17   cooperate with each other in a good faith attempt to file any Confidential Materials
18   under seal or, in the alternative, agree to not file certain Confidential Materials
19   under seal if the Parties mutually agree that such is not necessary.
20           With respect to discovery motions or other proceedings not governed by
21   Civil Local Rule 79-5, the following shall apply: If Confidential Materials, or
22   Information derived therefrom are submitted to or otherwise disclosed to the Court
23   in connection with discovery motions and proceedings, the same shall be
24   separately filed under seal with the clerk of the Court in an envelope marked:
25   “CONFIDENTIAL – FILED UNDER SEAL PURSUANT TO PROTECTIVE
26   ORDER AND WITHOUT ANY FURTHER SEALING ORDER REQUIRED.”
27   14.     MISCELLANEOUS
28           14.1 Right to Further Relief. Nothing in this Order abridges the right of

     {01249612}                               - 19 -
                  STIPULATION AND PROTECTIVE ORDER – CONFIDENTIAL DESIGNATIONS
 1   any person to seek its modification by the Court in the future.
 2           14.2 Right to Assert Other Objections. No Party waives any right it
 3   otherwise would have to object to disclosing or producing any information or item
 4   on any ground not addressed in this Protective Order. Similarly, no Party waives
 5   any right to object on any ground to use in evidence of any of the material covered
 6   by this Protective Order.
 7           14.3 Entering into, agreeing to, and/or complying with the terms of this
 8   Stipulation and Protective Order shall not:
 9                  a.    operate as an admission by any person that any particular
10   Document, Testimony, or Information marked “Confidential” contains or reflects
11   trade secrets, proprietary, confidential or competitively sensitive business,
12   commercial, financial or personal information; or
13                  b.    prejudice in any way the right of any Party (or any other
14   person subject to the terms of this Stipulation and Protective Order):
15                        i.     to seek a determination by the Court of whether any
16   particular Confidential Materials should be subject to protection under the terms
17   of this Stipulation and Protective Order; or
18                        ii.    to seek relief from the Court on appropriate notice to all
19   other Parties to the Action from any provision(s) of this Stipulation and
20   Protective Order, either generally or as to any particular Materials.
21           14.4 Any Party to the Action who has not executed this Stipulation
22   and Protective Order as of the time it is presented to the Court for signature may
23   thereafter become a Party to this Stipulation and Protective Order by its counsel’s
24   signing and dating a copy thereof and filing the same with the Court, and serving
25   copies of such signed and dated copy upon the other Parties to this Stipulation and
26   Protective Order.
27           14.5   Any Information that may be produced by a Non-Party witness in
28   discovery in the Action pursuant to subpoena or otherwise may be designated by

     {01249612}                               - 20 -
                  STIPULATION AND PROTECTIVE ORDER – CONFIDENTIAL DESIGNATIONS
 1   such Non-Party as “Confidential” under the terms of this Stipulation and
 2   Protective Order, and any such designation by a Non-Party shall have the same
 3   force and effect, and create the same duties and obligations, as if made by one of
 4   the undersigned Parties hereto. Any such designation shall also function as
 5   consent by such producing Non-Party to the authority of the Court in the Action to
 6   resolve and conclusively determine any motion or other application made by any
 7   person or Party with respect to such designation, or any other matter otherwise
 8   arising under this Stipulation and Protective Order.
 9        14.6      If any person subject to this Stipulation and Protective Order who has
10   custody of any Confidential Materials receives a subpoena or other process
11   (“Subpoena”) from any government or other person or entity demanding
12   production of such materials, the recipient of the Subpoena shall promptly give
13   notice of the same by electronic mail transmission, followed by either express
14   mail or overnight delivery to counsel of record for the Designating Party, and shall
15   furnish such counsel with a copy of the Subpoena. Upon receipt of this notice, the
16   Designating Party may, in its sole discretion and at its own cost, move to quash or
17   limit the Subpoena, otherwise oppose production of the Confidential Materials
18   and/or seek to obtain confidential treatment of such materials from the
19   subpoenaing person or entity to the fullest extent available under law. The
20   recipient of the Subpoena may not produce any Confidential Materials pursuant to
21   the Subpoena prior to the date specified for production on the Subpoena.
22        14.7      Nothing in this Stipulation and Protective Order shall be construed
23   to preclude either Party from asserting in good faith that certain Confidential
24   Materials require additional protection. The Parties shall meet and confer to agree
25   upon the terms of such additional protection.
26           14.8 If, after execution of this Stipulation and Protective Order, any
27   Confidential Materials submitted by a Designating Party under the terms of this
28   Stipulation and Protective Order is Disclosed by a non-Designating Party to any

     {01249612}                               - 21 -
                  STIPULATION AND PROTECTIVE ORDER – CONFIDENTIAL DESIGNATIONS
 1   person other than in the manner authorized by this Stipulation and Protective
 2   Order, the non-Designating Party responsible for the Disclosure shall bring all
 3   pertinent facts relating to the Disclosure of such Confidential Materials to the
 4   immediate attention of the Designating Party.
 5           14.9 This Stipulation and Protective Order is entered into without
 6   prejudice to the right of any Party to knowingly waive the applicability of this
 7   Stipulation and Protective Order to any Confidential Materials designated by that
 8   Party. If the Designating Party uses Confidential Materials in a non-Confidential
 9   manner, then the Designating Party shall advise that the designation no longer
10   applies.
11           14.10 The Parties shall meet and confer regarding the procedures for use of
12   any Confidential Materials at trial and shall move the Court for entry of an
13   appropriate order.
14           14.11 Nothing in this Stipulation and Protective Order shall affect the
15   admissibility into evidence of Confidential Materials, except as otherwise
16   addressed herein, or abridge the rights of any person to seek judicial review or to
17   pursue other appropriate judicial action with respect to any ruling made by the
18   Court concerning the issue of the status of any Confidential Materials.
19           14.12 This Stipulation and Protective Order shall continue to be binding
20   after the conclusion of this Action and all subsequent proceedings arising from
21   this Action, except that a Party may seek the written permission of the
22   Designating Party or may move the Court for relief from the provisions of this
23   Stipulation and Protective Order. To the extent permitted by law, the Court shall
24   retain jurisdiction to enforce, modify, or reconsider this Stipulation and Protective
25   Order, even after the Action is terminated.
26           14.13 After this Stipulation and Protective Order has been signed by
27   counsel for all Parties, it shall be presented to the Court for entry. Counsel agree
28   to be bound by the terms set forth herein with regard to any Confidential Materials

     {01249612}                               - 22 -
                  STIPULATION AND PROTECTIVE ORDER – CONFIDENTIAL DESIGNATIONS
 1   that have been produced before the Court signs this Stipulation and Protective
 2   Order.
 3           14.14 The Parties and all signatories to the “Acknowledgement and
 4   Agreement to Be Bound” attached hereto as Exhibit A agree to be bound by this
 5   Stipulation and Protective Order pending its approval and entry by the Court. In
 6   the event that the Court modifies this Stipulation and Protective Order, or in the
 7   event that the Court enters a different Protective Order, the Parties agree to be
 8   bound by this Stipulation and Protective Order until such time as the Court may
 9   enter such a different Order. It is the Parties’ intent to be bound by the terms of
10   this Stipulation and Protective Order pending its entry so as to allow for
11   immediate production of Confidential Materials under the terms herein.
12           14.15 This Stipulation and Protective Order may be executed in
13   counterparts.
14
     Dated: April 30, 2019                  LIMNEXUS LLP
15                                          KENNETH M. JONES, ESQ.
16                                          JESSICA E. BRADLEY, ESQ.

17

18
                                            By: /s/Jessica E. Bradley
19                                             Jessica E. Bradley, Esq.
20                                             Attorneys for Defendants Walmart Inc.
                                               (erroneously sued as Walmart, Inc.)
21

22   Dated: April 25, 2019                  LYON LAW PC
23                                          GEOFFREY C. LYON, ESQ.
                                            ALEXIS SADAKANE, ESQ.
24

25
                                            By: /s/Geoffrey C. Lyon
26                                             Geoffrey C. Lyon, Esq.
27                                             Attorneys for Plaintiff Lacretia
                                               Culpepper
28

     {01249612}                               - 23 -
                  STIPULATION AND PROTECTIVE ORDER – CONFIDENTIAL DESIGNATIONS
 1

 2                                         ORDER
 3           GOOD CAUSE APPEARING, the Court hereby approves this Stipulation
 4   and Protective Order.
 5           IT IS SO ORDERED.
 6

 7           0D\  
     Dated: _________________            ___________________________________
 8                                       THE HON. MICHAEL R. WILNER
                                         United States Magistrate Judge
 9

10

11

12

13

14

15

16
17

18

19

20

21

22

23

24

25

26

27

28

     {01249612}                               - 24 -
                  STIPULATION AND PROTECTIVE ORDER – CONFIDENTIAL DESIGNATIONS
 1

 2                                        EXHIBIT A

 3
                  ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

 4
             I,_____________________________________________ [full name], of

 5
     _____________________________________ [full address], declare under

 6
     penalty of perjury that I have read in its entirety and understand the Stipulation

 7
     and Protective Order that was issued by the United States District Court for the

 8
     Central District of California on ____________in the Action, Lacretia Culpepper

 9
     v. Wal-Mart Inc., et al., United States District Court for the Central District of

10
     California Case No. 2:19-cv-01352-AB-MRW. I agree to comply with and to be

11
     bound by all the terms of this Stipulation and Protective Order and I understand

12
     and acknowledge that failure to so comply could expose me to sanctions and

13
     punishment in the nature of contempt. I solemnly promise that I will not disclose

14
     in any manner any information or item that is subject to this Stipulation and

15
     Protective Order to any person or entity except in strict compliance with the

16
     provisions of this Stipulation and Protective Order.

17
             I certify that I understand that the Confidential Materials are provided to me

18
     subject to the terms and restrictions of the Stipulation and Protective Order filed in

19
     this Action. I have been given a copy of the Stipulation and Protective Order; I

20
     have read it, and I agree to be bound by its terms.

21
             I understand that the Confidential Materials, as defined in the Stipulation

22
     and Protective Order, including any notes or other records that may be made

23
     regarding any such materials, shall not be Disclosed to anyone except as expressly

24
     permitted by the Stipulation and Protective Order. I will not copy or use, except

25
     solely for the purposes of this Action, any Confidential Materials obtained

26
     pursuant to this Stipulation and Protective Order, except as provided therein or

27
     otherwise ordered by the Court in the Action.

28

     {01249612}                                - 25 -
                   STIPULATION AND PROTECTIVE ORDER – CONFIDENTIAL DESIGNATIONS
 1           I further understand that I am to retain all copies of all Confidential
 2   Materials provided to me in the Action in a secure manner, and that all copies of
 3   such materials are to remain in my personal custody until termination of my
 4   participation in this Action, whereupon the copies of such materials will be
 5   returned to counsel who provided me with such materials.
 6           I further agree to submit to the jurisdiction of the United States District
 7   Court for the Central District of California for the purpose of enforcing the terms
 8   of this Stipulation and Protective Order, even if such enforcement proceedings
 9   occur after termination of this action. I hereby appoint
10   ___________________[full name] of _______________________________[full
11   address and telephone number] as my California agent for service of process in
12   connection with this action or any proceedings related to enforcement of this
13   Stipulation and Protective Order.
14           I declare under penalty of perjury, under the laws of the State of California,
15   that the foregoing is true and correct. Executed this ____ day of __________,
16   20___, at ______________________.
17   DATED:______________________ BY:_____________________________
18                                     Signature

19                                                   _____________________________
                                                     Title
20
                                                     _____________________________
21                                                   Address

22                                                   _____________________________
                                                     City, State, Zip
23
                                                     _____________________________
24                                                   Telephone Number

25

26

27

28

     {01249612}                               - 26 -
                  STIPULATION AND PROTECTIVE ORDER – CONFIDENTIAL DESIGNATIONS
